Citation Nr: 1456767	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for diabetic peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1961 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  Such files contain an October 2014 change of address (VA Form 20-572), an October 2014 Appellant's Brief, and VA treatment records dated up to January 2012.  The remaining documents in these files have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent examination of the Veteran for the disability at issue was in April 2009.  The Veteran's July 2012 handwritten statement indicates a worsening of symptoms, to include experiencing sudden, sharp, and burning pain that causes him to jump and grunt and an increase in medication dosage and frequency.  He asserted that despite an increase in medication, he does not experience a change in his pain level.  The Veteran further indicated that his disability has "gotten a lot worse."  Also, in the October 2014 Appellant's Brief, the Veteran's representative requested that the claim be remanded for obtainment of a contemporaneous VA examination.  Accordingly, remand is required to provide the Veteran with another examination.

Additionally, the claims file only includes VA treatment records dated up to January 2012.  On remand, attempts should be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's claim.  The Board has a duty to obtain all records in VA's possession and relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992); see Massey v. Brown, 7 Vet. App. 204 (1994).  Upon remand, the Veteran should be requested to identify all treatment providers and submit an authorization for VA to obtain all records of private treatment.  All records of treatment identified by the Veteran must be obtained according to the procedures outlined in 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all treatment providers and to provide releases authorizing VA to obtain all records of private treatment, including those from Sacred Heart Medical Group in May 2012. 

2. Obtain all VA or private treatment records identified by the Veteran.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3. Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine the current nature and severity of his service-connected peripheral neuropathy of the upper extremities.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by the examiner.  The examiner's reports must reflect consideration of the Veteran's documented medical history and assertions.  

The examiner must specifically indicate whether the Veteran's peripheral neuropathy of the bilateral upper extremities more nearly approximates mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected must be specifically identified and, for each nerve affected, the disability must be described in this manner. 

The examiner must discuss whether the Veteran experiences complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand, pronation incomplete and defective, absent flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, and flexion of wrist weakened with pain with trophic disturbances.  

Additionally, any marked muscular atrophy or functional impairment of the upper extremities deemed to be associated with the Veteran's peripheral neuropathy of the bilateral upper extremities must be identified.  Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's peripheral neuropathy of the bilateral upper extremities.

Please note the Veteran's change of address.  See October 2014 VA Form 20-572 (on VBMS).

4. After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

5. After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




